Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the mask device of claim 1, taken as a whole, and in particular: a separation preventing part including: a separation preventing strap; a side separation preventing protrusion; and an other side separation preventing protrusion, wherein the side separation preventing protrusion is located at any one of the first fixing part and the second fixing part, and the other side separation preventing protrusion is located at the respective first air cleaner and second air cleaner, and the separation preventing strap is coupled to the side separation preventing protrusion and the other side separation preventing protrusion.
The prior art of record does not disclose the mask device of claim 15, taken as a whole, and in particular: a separation preventing part including: a separation preventing strap; a side separation preventing protrusion; and an other side separation preventing protrusion, wherein the first air cleaner is movable with respect to the first fixing part to move towards the frame and the second air cleaner is movable with respect to the second fixing part to move towards the frame, wherein the side separation preventing protrusion is located at any one of the first fixing part and the second fixing part, and the other side separation preventing protrusion is located at the respective first air cleaner and second air cleaner, and the separation preventing strap is coupled to the side separation preventing protrusion and the other side separation preventing protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785